VANMETER, J., CONCURRING IN PART AND DISSENTING IN PART:
I concur with most of the well-written and thorough majority opinion. However, I respectfully dissent with so much as holds Superior Steel's attorneys' fees are not recoverable under its subcontract with Dugan & Meyers. The attorneys' fees provision in the subcontract is sufficiently broad to entitle Superior Steel to attorneys' fees, since, as the majority notes, it was forced to litigate that it had not breached the subcontract and was entitled to payment for the extra work performed. Notwithstanding it ultimately had no remedy against Dugan & Meyers to enforce payment under the subcontract, in my view, Superior Steel was still "[t]he prevailing party in [a] dispute arising out of or relating to this Agreement or its breach[.]"